Citation Nr: 0020279	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1970.  

This matter arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


REMAND

The veteran has filed a claim to reopen a previously denied 
claim for service connection for a lung disorder.  As noted, 
this claim was denied by a February 1999 rating decision 
which found that new and material evidence had not been 
submitted sufficient to reopen the previously denied claim.  
Following submission of his Substantive Appeal in March 1999, 
a supplemental statement of the case (SSOC) was issued in 
April 1999, and the case was referred to the Board for 
review.  

After the case was referred to the Board, additional evidence 
from the veteran was received in August 1999.  Such evidence 
consists of a statement by the veteran's service 
representative, an excerpted copy of page 15 from Alpha 
Quarterly Review, entitled "Serum Alpha 1 Levels;" A letter 
from Alpha National Association dated in April 1999; a letter 
from Robert J. Fallat, M.D., dated in February 1999; a letter 
with the heading "Attention Military Alpha Veterans" by 
Peter Lyon Duttweiler (alias PeterD); and documents relating 
to an earlier appeal by a different veteran with similar 
complaints and symptoms.  The Board notes that in the cover 
letter attached to these documents, the veteran, through his 
service representative requested that the RO review the 
attached material, and to decide the issue of whether new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a lung disorder.  
Specifically, a Statement of the Case (SOC) was requested if 
the decision remained unfavorable to the veteran.  

Given that an SOC or an SSOC did not address this evidence it 
appears that the RO has not had the opportunity to review and 
evaluate this evidence in connection with the veteran's 
pending appeal.  The Board also notes that any pertinent 
medical submitted to the BVA must be referred to the RO for 
review and preparation of an SSOC, unless the veteran has 
waived this procedural right.  See 38 C.F.R. § 20.1304(c) 
(1999).  

In addition, the Board also notes that after the above-
described additional material was received in August 1999, 
additional material consisting of a statement by the 
veteran's service representative and a medical treatment 
record dated in April 1999 was received in early July 2000.  
The additional material received in July 2000 did have a 
waiver attached to it.  However, that waiver only specified 
that consideration by the RO of the additional evidence 
submitted in July 2000 was waived.  Such waiver did not 
include or mention the evidence received by the Board in 
August 1999.  As such, the waiver submitted with the evidence 
received in July 2000 can not be construed to apply to the 
additional evidence received in August 1999.  

Accordingly, in order to afford the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Therefore, the case is REMANDED for the following 
action:  

The RO should consider all evidence 
submitted after the issuance of the April 
1999 Supplemental Statement of the Case 
in connection with the veteran's claim 
with respect to whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a lung 
disorder.  If the action taken is adverse 
to the veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case.  The veteran 
should also be afforded the opportunity 
to respond before the case is returned to 
the Board for additional review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




